victim was then hit from behind by a metal object several times, and
                someone reached into his pocket and took cash from him. Based on this
                evidence, we conclude that a reasonable juror could reasonably find that
                Hope committed the battery with intent to commit robbery.          See NRS
                200.400. It is for the jury to determine the credibility of witnesses,
                McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and a jury's
                verdict will not be disturbed on appeal where, as here, sufficient evidence
                supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                (1981).
                            Hope also argues that there was insufficient evidence to
                support his conviction for trafficking in a controlled substance because the
                State failed to prove that the drugs were his. We disagree. A police officer
                found a bag containing 4.35 grams of cocaine on the floor of the police
                interview room next to Hope's leg. The officer testified that the bag was
                not there when he brought Hope into the interview room and that he
                noticed it on the floor after Hope pulled his sock down and scratched his
                leg. Based on this evidence, we conclude that a rational juror could
                            •
                reasonably find that Hope possessed the cocaine.      See NRS 453.3385(1);
                Glispey v. Sheriff, Carson City, 89 Nev. 221, 223-34, 510 P.2d 623, 624
                (1973) ("[P]ossession may be imputed when the contraband is found in a
                location which is immediately and exclusively accessible to the accused
                and subject to her dominion and control.").
                            We note that the judgment of conviction contains a clerical
                error. The judgment of conviction provides a sentence of 18 to 48 months
                for count 2, but this sentence should be for count 3 because count 2 was
                dismissed. Thus, we remand this matter to the district court to correct the



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                    clerical error in the judgment of conviction to reflect that the sentence of
                    18 to 48 months is for count 3. Accordingly, we
                                ORDER the judgment of conviction AFFIRMED and
                    REMAND for proceedings consistent with this order.'




                                                                                    2   J.
                                                       Hardesty


                                                                 c--1                   J.
                                                       Douglas


                                                                                        J.




                    cc: Hon. Michael Villani, District Judge
                         Law Office of Scott P. Eichhorn, LLC
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                          1 Hope'sfast-track statement fails to comply with NRAP 32(a)(4)
                    because it does not contain 1-inch margins on all four sides. Counsel for
                    Hope is cautioned that the failure to comply with the briefing
                    requirements in the future may result in the imposition of sanctions. See
                    NRAP 3C(n).



SUPREME COURT
       OF
    NEVADA
                                                         3
(0) 1947A mge;(n,